FOURNET, Chief' Justice.
After we had granted a writ to review the judgment of the Court of Appeal for the Third Circuit — reversing the judgment of the district court in so far as it dismissed, on an exception of' no cause of action, plaintiff’s suit against the Indemnity Insurance Company of North America, compensation insurer for Trunkline Gas Company, employer of plaintiff at the time he sustained injuries connected with -his work — and this case had been docketed and called for argument, counsel representing the parties, by joint motion filed in open *876court, advised that the matter has been compromised and settled to the satisfaction of all concerned.
It is, therefore, ordered and decreed that the writ heretofore issued in this case be recalled, 146 So.2d 842.